DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 10 and 17-20; therefore only claims 1-9 and 11-16 remain for this Office Action.

Allowable Subject Matter
Claims 1-9 and 11-16 are allowed. The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, the prior art does not disclose of a liquid crystal antenna, comprising: a first substrate, a second substrate, and liquid crystals arranged between the first substrate and the second substrate, wherein first protrusions and second protrusions are arranged at a surface of the second substrate facing the first substrate, a size of each first protrusion in a first direction is substantially greater than a size of each second protrusion in the first direction, and the first direction is a direction perpendicularly from the second substrate to the first substrate, and wherein a run-through labyrinth-type gap is defined by the first protrusions at a surface of the second substrate, and each second protrusion is arranged in the labyrinth-type gap, wherein a metallic shielding layer is arranged at an outer surface of each first protrusion, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-9 and 11-16 are also allowed as being dependent on claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844